Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/1/2021. Claims 1-7, 9-11, and 13-22 are allowed and claims 8 and 12 are cancelled. Claims 1, 16, and 20 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of generating, by a computing-service-neutral cloud integration application of a computational instance, a graphical user interface (GUI) and providing the GUI to a client device of a managed network; receiving, by the computing-service-neutral cloud integration application and from the client device, a specification related to a remote network via the GUI, wherein the specification defines: (i) an integration point for the remote network, (ii) a pagination type associated with responses provided by the integration point, and (iii) mappings between descriptions of the computing services provided by the remote network that appear in the responses and fields of database tables; requesting and receiving, by the computing-service-neutral cloud integration application and from the integration point, first descriptions of computing services provided by the remote network; determining, by the computing-service-neutral cloud integration application and from the pagination type 

	The prior art of record (Grisco et al. US Patent 10,044,566 B1, Biran et al. US Patent 10,425,292 B1, and Held et al. US Patent 7,818,324 B1) teaches obtaining/requesting and receiving/retrieving/etc. network/computing service/etc. information/specification/descriptions/etc. and saving/storing the obtained/requested/retrieved/etc. information/specification/descriptions/etc. as part of discovery of available software as a service and further teaches that the information/specification/descriptions/etc. may be obtained/retrieved/etc. from determined locations, and that pagination may be used to determine locations of data/information/etc. However, the prior art of record fails to render an obviousness of receiving, by a computing-service-neutral cloud integration application and from the client device, a specification related to a remote network via a graphical user interface (GUI) generated by the computing-service-neutral cloud integration application of a computational instance and provided to a client device of a managed network, wherein the specification defines: (i) an integration point for the remote network, (ii) a pagination type associated with responses provided by the integration point, and (iii) mappings between descriptions of the computing services provided by the remote network that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193